NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                         SEP 2 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 14-10460

               Plaintiff - Appellee,                D.C. No. 2:09-cr-01400-SRB

    v.
                                                    MEMORANDUM*
 PATRICK JOHN ROPE, a.k.a. Patrick
 Rope,

               Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Arizona
                       Susan R. Bolton, District Judge, Presiding

                              Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Patrick Rope appeals the 24-month sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Rope argues that the district court procedurally erred by failing to calculate



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Guidelines range and to explain why it was imposing an above-Guidelines

sentence. We review for plain error. See United States v. Hammons, 558 F.3d
1100, 1103 (9th Cir. 2009). The district court erred when it failed to calculate the

Guidelines range. See id. at 1105. The record reflects, however, that the court

was aware of the Guidelines range and its explanation for the sentence was

adequate. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc.)

Thus, Rope has failed to show a reasonable probability that he would have

received a different sentence absent the error. See United States v. Tapia, 665
F.3d 1059, 1061 (9th Cir. 2011). Moreover, the record does not support Rope’s

contention that the district court imposed the sentence to punish Rope’s violation

conduct or previous criminal acts.

      Rope also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) factors and the totality of the circumstances, including Rope’s breach of

the court’s trust and the need to protect the public. See id.; United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.

                                          2                                   14-10460